UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2012 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of May 31, 2012 Market Value Shares ($000) Common Stocks (94.0%) 1 Consumer Discretionary (15.9%) * priceline.com Inc. 140,960 88,169 NIKE Inc. Class B 654,700 70,825 * Amazon.com Inc. 213,640 45,486 Starbucks Corp. 759,300 41,678 Harley-Davidson Inc. 732,970 35,314 Staples Inc. 2,380,300 31,277 News Corp. Class A 1,369,150 26,288 Walt Disney Co. 554,630 25,352 Lowe's Cos. Inc. 923,090 24,665 * Apollo Group Inc. Class A 707,552 22,514 * AutoZone Inc. 52,050 19,793 Dunkin' Brands Group Inc. 534,650 17,360 Yum! Brands Inc. 239,400 16,844 * Sirius XM Radio Inc. 8,247,490 15,588 Abercrombie & Fitch Co. 443,260 14,867 Coach Inc. 200,900 13,551 DR Horton Inc. 796,520 13,222 * Fossil Inc. 172,410 12,614 Family Dollar Stores Inc. 171,720 11,634 * Discovery Communications Inc. Class A 208,700 10,456 * Tempur-Pedic International Inc. 169,260 7,822 * MGM Resorts International 707,790 7,665 Lennar Corp. Class A 265,720 7,251 PVH Corp. 78,300 6,342 Ralph Lauren Corp. Class A 27,850 4,144 Allison Transmission Holdings Inc. 97,460 1,800 * Ctrip.com International Ltd. ADR 87,867 1,617 * Michael Kors Holdings Ltd. 40,160 1,582 Consumer Staples (3.7%) * Green Mountain Coffee Roasters Inc. 1,421,322 33,543 Walgreen Co. 851,612 25,991 Mead Johnson Nutrition Co. 241,700 19,515 Colgate-Palmolive Co. 165,600 16,279 CVS Caremark Corp. 354,000 15,909 Wal-Mart Stores Inc. 218,010 14,350 Whole Foods Market Inc. 158,700 14,062 Energy (7.7%) EOG Resources Inc. 875,247 86,912 ^ Kinder Morgan Inc. 1,562,555 53,424 Schlumberger Ltd. 686,550 43,424 National Oilwell Varco Inc. 502,280 33,527 Anadarko Petroleum Corp. 306,270 18,683 Ensco plc Class A 360,830 16,205 * Cameron International Corp. 285,460 13,043 * Cobalt International Energy Inc. 542,300 12,283 Occidental Petroleum Corp. 131,300 10,408 * Kinder Morgan Inc. Warrants Exp. 5/25/2017 819,392 1,868 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 206 Financials (6.2%) Progressive Corp. 2,531,600 55,012 * IntercontinentalExchange Inc. 432,300 52,935 CME Group Inc. 173,650 44,727 American Express Co. 536,200 29,936 JPMorgan Chase & Co. 660,900 21,909 * Affiliated Managers Group Inc. 141,000 14,533 T. Rowe Price Group Inc. 214,300 12,341 Health Care (8.4%) Allergan Inc. 960,735 86,706 Novo Nordisk A/S ADR 376,300 50,345 * Gilead Sciences Inc. 795,770 39,749 Perrigo Co. 299,100 31,074 * Edwards Lifesciences Corp. 335,190 28,615 UnitedHealth Group Inc. 386,630 21,562 * Hologic Inc. 1,149,380 19,264 Covidien plc 265,450 13,745 Agilent Technologies Inc. 306,275 12,453 * DaVita Inc. 144,200 11,716 Industrials (8.0%) Expeditors International of Washington Inc. 1,248,730 47,764 Caterpillar Inc. 275,600 24,148 Precision Castparts Corp. 131,900 21,923 Cummins Inc. 216,470 20,987 Boeing Co. 290,580 20,227 AMETEK Inc. 365,810 18,550 * Stericycle Inc. 207,600 18,115 WW Grainger Inc. 88,100 17,061 CH Robinson Worldwide Inc. 271,760 15,833 JB Hunt Transport Services Inc. 269,000 15,368 Union Pacific Corp. 131,100 14,604 Joy Global Inc. 259,900 14,518 Eaton Corp. 332,110 14,168 Donaldson Co. Inc. 378,200 13,528 * IHS Inc. Class A 130,026 12,871 * Jacobs Engineering Group Inc. 178,800 6,351 Norfolk Southern Corp. 44,500 2,916 Information Technology (38.9%) * Apple Inc. 595,405 343,983 QUALCOMM Inc. 2,383,995 136,627 * Google Inc. Class A 197,780 114,883 Mastercard Inc. Class A 270,965 110,150 Visa Inc. Class A 675,125 77,774 * VeriSign Inc. 1,800,430 68,830 * eBay Inc. 1,679,803 65,831 Intuit Inc. 1,067,600 60,031 * BMC Software Inc. 1,339,831 56,702 * Adobe Systems Inc. 1,701,700 52,838 Altera Corp. 1,353,180 45,210 * Teradata Corp. 646,800 42,999 Oracle Corp. 1,576,440 41,728 Broadcom Corp. Class A 863,730 27,942 * Citrix Systems Inc. 346,758 25,341 * EMC Corp. 819,535 19,546 * Alliance Data Systems Corp. 154,260 19,437 Accenture plc Class A 334,300 19,089 * Juniper Networks Inc. 1,012,100 17,408 * Acme Packet Inc. 731,560 16,738 * Polycom Inc. 1,317,425 15,071 * Trimble Navigation Ltd. 298,700 14,088 * Cognizant Technology Solutions Corp. Class A 234,540 13,662 * NetApp Inc. 418,035 12,441 * VMware Inc. Class A 85,760 7,977 * TIBCO Software Inc. 297,650 7,962 * Salesforce.com Inc. 55,040 7,630 * Facebook Inc. Class A 227,250 6,733 * Rovi Corp. 259,490 6,339 * Splunk Inc. 149,500 4,868 Materials (2.7%) Syngenta AG ADR 835,500 53,731 Monsanto Co. 338,100 26,101 Praxair Inc. 171,740 18,246 Walter Energy Inc. 76,620 3,712 Telecommunication Services (2.5%) * Crown Castle International Corp. 1,450,886 79,218 * SBA Communications Corp. Class A 279,900 14,541 Total Common Stocks (Cost $3,096,006) Coupon Temporary Cash Investments (5.6%) 1 Money Market Fund (3.7%) 3,4 Vanguard Market Liquidity Fund 0.148% 139,661,939 139,662 Face Maturity Amount Date ($000) Repurchase Agreement (1.5%) Bank of America Securities, LLC (Dated 5/31/12, Repurchase Value $56,400,000, collateralized by Federal National Mortgage Assn. 3.000%, 3/1/42) 0.210% 6/1/12 56,400 56,400 U.S. Government and Agency Obligations (0.4%) 5,6 Fannie Mae Discount Notes 0.155% 9/26/12 500 500 5,7 Federal Home Loan Bank Discount Notes 0.130% 7/20/12 200 200 5,6 Freddie Mac Discount Notes 0.125% 7/17/12 500 500 5,6 Freddie Mac Discount Notes 0.160% 9/10/12 2,000 1,999 5 United States Treasury Note/Bond 0.625% 6/30/12 1,000 1,000 5 United States Treasury Note/Bond 4.875% 6/30/12 8,000 8,030 Total Temporary Cash Investments (Cost $208,291) Total Investments (99.6%) (Cost $3,304,297) Other Assets and Liabilities-Net (0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,265,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.5% and 2.1%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Includes $7,438,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Securities with a value of $11,455,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
